  Case 18-13921         Doc 34     Filed 01/25/19 Entered 01/25/19 09:47:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13921
         TIFFANY LYNN STACY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2018.

         2) The plan was confirmed on 08/14/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13921        Doc 34        Filed 01/25/19 Entered 01/25/19 09:47:52                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $1,920.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $1,920.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,113.79
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $71.04
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,184.83

Attorney fees paid and disclosed by debtor:                   $500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AFFIRM INC                        Unsecured         187.00           NA              NA            0.00       0.00
AFFIRM INC                        Unsecured      6,876.00            NA              NA            0.00       0.00
ANTERO CAPITAL LLC                Unsecured         493.00        585.86          585.86           0.00       0.00
CAPITAL 28 LLC                    Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         500.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         400.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured         140.00           NA              NA            0.00       0.00
FIDELITY INFO C                   Unsecured      2,850.00            NA              NA            0.00       0.00
FOXHILLS CASH                     Unsecured         475.00           NA              NA            0.00       0.00
GENESIS FS CARD SERVICES          Unsecured         600.00           NA              NA            0.00       0.00
ISAC                              Unsecured     18,802.00     25,394.85        25,394.85           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         640.00        640.04          640.04           0.00       0.00
JPMORGAN CHASE BANK NATIONAL      Unsecured      1,500.00            NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured         711.00        719.60          719.60           0.00       0.00
MAJESTIC LAKE FINANCIAL           Unsecured      1,000.00            NA              NA            0.00       0.00
MONEY LION INC                    Unsecured         950.00           NA              NA            0.00       0.00
NATIONAL CREDIT ADJUSTERS         Unsecured      4,723.00            NA              NA            0.00       0.00
NAVIENT                           Unsecured      7,602.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE                 Unsecured      2,500.00       1,505.74        1,505.74           0.00       0.00
PRESTIGE FINANCIAL SVC            Secured       18,410.00     17,977.92        18,477.92        635.08     100.09
PROGRESSIVE LEASING               Unsecured      3,000.00       3,327.00        3,327.00           0.00       0.00
RISE CREDIT                       Unsecured      4,723.00            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured           0.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured      1,200.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     17,654.00    111,985.07       111,985.07           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured     15,101.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured     12,281.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured     10,685.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      7,572.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,984.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,161.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13921          Doc 34     Filed 01/25/19 Entered 01/25/19 09:47:52                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal        Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT            Unsecured      4,973.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      4,797.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,927.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,628.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,047.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,904.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,853.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,842.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         225.00           NA             NA           0.00         0.00
ZOCA LOANS                       Unsecured      3,100.00            NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                    $0.00
      Mortgage Arrearage                                     $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                           $18,477.92            $635.08                  $100.09
      All Other Secured                                      $0.00              $0.00                    $0.00
TOTAL SECURED:                                          $18,477.92            $635.08                  $100.09

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $144,158.16                  $0.00                $0.00


Disbursements:

       Expenses of Administration                              $1,184.83
       Disbursements to Creditors                                $735.17

TOTAL DISBURSEMENTS :                                                                           $1,920.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-13921         Doc 34      Filed 01/25/19 Entered 01/25/19 09:47:52                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
